Title: From Alexander Hamilton to Samuel Hodgdon, 13 May 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York May 13th 1799
          
          Inclosed is a return of Articles of Cloathing wanted at Fort Wolcott for immediate use. I request that they may be forwarded without delay, and that You will inform me accordingly—
          It  is desirable that the companies which will be stationed at the several garrisons should be provided with tents for summer use. This will conduce to habits necessary in the field and to the health of the Soldiery. I request that there may also be forwarded a number of Common and horsemens Tents, according to the usual allowance, sufficient for the companies and to the several stations mention’d at foot. An urgent request has come from Major Toussard at New York
          But in transmitting this Supply you will bear in mind that tents ought to be furnished without delay for the Regiments about to be raised. You will therefore mention this requisition to the Secy. of War, and arrange this matter according to prospect of supply—
          With great consideration &c
          Saml. Hodgson Esqr.
           Superintendant of military Stores—
          
            
              
                Boston
                one
                Company
              
              
                New York & West point
                three
                Companies
              
              
                New Port
                two 
                Companies
              
              
                Fort Mifflin
                two
                Companies
              
              
                Baltimore
                one
                Company
              
              
                Norfolk
                two
                Do.
              
              
                Cape fear River
                One
                Do.
              
              
                Charlestown
                two
                Do.
              
              
                Savanna
                One
                Do.
              
              
                Mouth of St. Mary’s
                One
                Do.
              
            
          
        